—In an action, inter alia, to recover damages for malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated May 16, 2000, which denied his motion for leave to reargue a prior motion which was determined by an order of the same court, dated March 14, 2000, and granted the cross motion of the defendants Law Office of Carole A. Burns and Eliott C. Winograd, and the separate cross motion of the defendant Agawam Realty, Ltd., for the imposition of sanctions upon him.
Ordered that the appeal from so much of the order as denied the motion for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and-it is further,
*501Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
An order insofar as it denies reargument is not appealable (see, Haggerty v Agawam Realty, 271 AD2d 408; King v Rockaway One Co., 202 AD2d 395).
The imposition of sanctions was a provident exercise of discretion (see, Matter of Mancini v Mancini, 245 AD2d 518; McMurray v McMurray, 157 AD2d 773). S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.